Citation Nr: 1823853	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 23, 2010 for the award of service connection for post-traumatic stress disorder (PTSD) with major depressive disorder (claimed as PTSD, including sleep disorder and depression) on the basis of a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which among other things, granted service connection for PTSD and assigned a 30 percent disability rating, effective August 23, 2010.   

In July 2012, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In May 2014, the Board granted the Veteran an initial 50 percent rating for service-connected PTSD, effective August 23, 2010, but denied his claim for an effective date earlier than August 23, 2010 for the grant of service connection.  The Board also assumed jurisdiction and remanded a claim of CUE in a February 2003 rating decision.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court did not have jurisdiction over the CUE claim that was in remand status.  In an August 2016 Panel Decision, the Court set aside the Board's decision regarding the denial of an earlier effective date for the award of service connection and an increased rating for PTSD and remanded the matters to the Board.  

In a March 2016 rating decision, the RO denied entitlement to an earlier effective date for PTSD with major depression on the basis of a clear and unmistakable error (CUE) and continued the 50 percent disabling rating.  

In June 2017, the Board remanded the claims for an effective date earlier than August 23, 2010 for the award of service connection for PTSD and an initial rating in excess of 50 percent.

(In a separate February 2018 decision, the Board assigned an effective date of September 18, 2000, for the award of service connection for PTSD.  At the same time, the Board remanded the issue of entitlement to an initial rating for PTSD prior to August 23, 2010 and a rating in excess of 50 percent from that date.  As the initial rating issue is still being developed on remand and has not been recertified to the Board, this matter is not currently before the Board.)   

In a March 2018 rating decision, the RO implemented the Board's decision and assigned an effective date of September 18, 2000 for PTSD with major depressive disorder (claimed as PTSD including sleep disorder and depression). 


FINDINGS OF FACT

In a February 2018 decision, the Board reconsidered the February 2003 RO decision on the basis of newly submitted service personal records corroborating an in-service stressor and assigned an effective date of September 18, 2000, the date of the original claim, for the award of service connection for PTSD.  


CONCLUSION OF LAW

As an earlier effective date of September 18, 2000, for the award of entitlement to service connection for PTSD was granted in a February 2018 Board decision, the Veteran's claim for CUE is moot, and the CUE claim must be dismissed.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105 (a), 20.1100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the Veteran initially submitted a claim of service connection for PTSD that was received by VA on September 18, 2000.  A claim of entitlement to service connection for PTSD was denied in February 2003; new and material evidence was not received within a year of the issuance of the rating decisions and the Veteran did not file a notice of disagreement with the February 2003 decision; the Veteran filed a claim to reopen in August 2010.  Service personnel records were first received by the RO in July 2012 and had not been previously associated with the claims file when VA first denied the Veteran's claim for service connection for PTSD.  In June 2002, there was a confirmed diagnosis of PTSD resulting from an in-service stressor corroborated, in part, by service personnel records associated with the claims file in July 2012.  

The Veteran claimed that he was entitled to an earlier effective date on the basis of a CUE in the February 2003 rating decision that denied service connection for PTSD as the RO was in possession of all required information and there was no evidence to contradict the Veteran's competent lay statements about his duties.  See April 2016 notice of disagreement and August 2015 Form 9. 

A claim of CUE constitutes a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Absent a finding of CUE, final decisions are accepted as correct.  38 C.F.R. § 3.105 (a).  A finding of CUE requires the relevant prior and final decision to be reversed or amended.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

With regard to the Veteran's motion for a finding of CUE in the February 2003 rating decision, the Board finds that the CUE motion should be dismissed.  

The Veteran also asserted that the July 2012 submission of official service department records, including relevant service personnel records, rendered the February 2003 decision non-final under 38 C.F.R. § 3.156 (c) thus rendering his initial post-service claim of September 18, 2000, pending at the time of the June 2011 rating decision.  See July 2012 hearing transcript and July 2012 statement.    
In the August 2016 Panel Decision, the Court found that 38 C.F.R. § 3.156(c) compelled reconsideration of the Veteran's claim for service connection for PTSD, which was denied in February 2003 because there was no dispute that the Veteran submitted relevant  service department records in July 2012 after VA had issued a decision on his claim for service connection for PTSD; such records existed at the time the claim was initially denied in February 2003 and subsequently granted in June 2011; and such records had not been associated with the claims file when VA first decided the claim in 2003.  The language of § 3.156(c)(1) required consideration of his initial 2003 claim on the basis of those newly associated service department records.  See also Pachecov. Gibson, 27 Vet.App. 21, 32-33 (2014) (en banc)(Pietsch, J., concurring) (noting that subsection (c) "is an exception to finality").  

As a result, in the February 2018 decision, the Board reconsidered the February 2003 RO decision and treated the February 2003 decision as if it had remained pending from the Veteran's September 18, 2000 original claim for PTSD.  The grant of an earlier effective date has rendered the RO's February 2003 rating decision non-final.  Because a CUE motion is not valid in the absence of a final decision, the Veteran's allegation of CUE is moot and there is no error of fact or law for the Board to consider on appeal.  See 38 U.S.C. § 7105.

Furthermore, in the February 2018 decision, the Board assigned an earlier effective date of September 18, 2000, for the award of service connection for PTSD.  As the Veteran has been granted an effective date of September 18, 2000, the date of his original claim and the effective date he was seeking, the Board discerns no prejudice to the Veteran by dismissing his CUE motion. 








ORDER

The claim for entitlement to an effective date earlier than August 23, 2010 for an award of service connection for PTSD on the basis of CUE is moot and must be dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


